—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Gavrin, J.), rendered March 24, 2008, convicting him of murder in the second degree, tampering with physical evidence, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*728The defendant contends that he was deprived of his right to a fair trial because of certain allegedly improper comments made by the prosecutor on summation. The defendant’s contentions, however, are not preserved for appellate review (see CPL 470.05 [2]), inasmuch as the defendant either failed to object to the comments he now challenges, or made only general objections (see People v Harris, 98 NY2d 452, 491 n 18 [2002]; People v Tonge, 93 NY2d 838, 839-840 [1999]; People v Jones, 76 AD3d 716 [2010]; People v Banks, 74 AD3d 1214 [2010], lv denied 15 NY3d 849 [2010]; People v Bey, 71 AD3d 1156 [2010]). In any event, although several of the prosecutor’s comments were better left unsaid, they did not, singly or in combination, deprive the defendant of a fair trial (see People v Lewis, 72 AD3d 705, 707 [2010]; People v Porco, 71 AD3d 791 [2010], lv granted 15 NY3d 854 [2010]; People v Walser, 71 AD3d 706 [2010]; People v Valerio, 70 AD3d 869 [2010]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s contention raised in his supplemental pro se brief is unpreserved for appellate review (see CPL 470.05 [2]) and, in any event, under the circumstances of this case, does not require reversal (cf. CPL 470.15 [6] [a]).
The defendant’s remaining contention is without merit. Fisher, J.P., Santucci, Eng and Sgroi, JJ., concur.